Case 20-10846 Doc 660 Filed 12/16/20 Entered 12/16/20 13:02:09 Main Document Page 1 of 4




                                 UNITED STATES BANKRUPTCY COURT

                                    EASTERN DISTRICT OF LOUISIANA

    In re:                                                    §
                                                              §             Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH                                 §
    OF THE ARCHDIOCESE OF NEW                                 §             Section “A”
    ORLEANS,                                                  §
                                                              §             Chapter 11
              Debtor.1                                        §
                                                              §


     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC HEARING
         ON DECEMBER 17, 2020 AT 1:30 PM (PREVAILING CENTRAL TIME)
                BEFORE THE HONORABLE MEREDITH S. GRABILL,
             SECTION A DIAL-IN: 1-888-684-8852; ACCESS CODE: 9318283

             The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby files this

   agenda (the “Agenda”) of matters scheduled for telephonic hearing on December 17, 2020 at 1:30

   p.m. (prevailing central time), pursuant to General Order 2019-4, Part V (the “Complex Case

   Procedures”).

                                             CONTESTED MATTERS

             1. Motion of the Official Committee of Unsecured Creditors for an Order Concerning
                Communications with Creditors [ECF No. 563]

                     Movant:             The Official Committee of Unsecured Creditors
                     Nature of Motion: Generic Motion
                     Response Deadline: December 10, 2020
                     Status:             This matter is going forward.
                     Responses/Related Filings:

                     •    Debtor’s Response to Motion of the Official Committee of Unsecured Creditors
                          for an Order Concerning Communications with Creditors [ECF No. 609]




            1
              The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place
   of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



   {N4141790.1}
Case 20-10846 Doc 660 Filed 12/16/20 Entered 12/16/20 13:02:09 Main Document Page 2 of 4




            2. First Interim Application of Locke Lord LLP as Co-Counsel to the Official Committee
               of Unsecured Creditors for Allowance of Compensation and Reimbursement of
               Expenses for the Period from May 22, 2020 Through September 30, 2020 [ECF No.
               564]

                   Movant:             Locke Lord LLP
                   Nature of Motion: Application for Compensation
                   Response Deadline: December 10, 2020
                   Status:             This matter is going forward.
                   Responses/Related Filings:

                   •   Debtor’s Limited Objection to the First Interim Application of Locke Lord LLP,
                       as Co-Counsel to the Official Committee of Unsecured Creditors [ECF No.
                       604]

                   •   United States Trustee’s Objection to the First Interim Fee Application of Locke
                       Lord LLP [ECF No. 608]

                   •   Objection of TMI Trust Company to First Interim Applications of Locke Lord
                       LLP and Pachulski Stang Ziehl & Jones LLP as Co-Counsel for the Official
                       Committee of Unsecured Creditors for Allowance of Compensation and
                       Reimbursement of Expenses for the Period from May 22, 2020 Through
                       September 30, 2020 [ECF No. 614]

                   •   Reply of Locke Lord LLP to the Objection of the United States Trustee to the
                       First Interim Application of Locke Lorde LLP as Co-Counsel to the Official
                       Committee of Unsecured Creditors for Allowance of Compensation and
                       Reimbursement of Expenses for the Period from May 22, 2020 Through
                       September 30, 2020 [ECF No. 651]

                   •   Omnibus Reply of Locke Lord LLP to (I) Objection of the Debtor and (II)
                       Objection of TMI Trust Company to the First Interim Application of Locke
                       Lorde LLP as Co-Counsel to the Official Committee of Unsecured Creditors
                       for Allowance of Compensation and Reimbursement of Expenses for the Period
                       from May 22, 2020 Through September 30, 2020 [ECF No. 652]

            3. First Interim Application of Jones Walker LLP for Allowance of Compensation and
               Reimbursement of Expenses, as Counsel to the Debtor and the Debtor in Possession,
               for the Period from May 1, 2020 Through September 30, 2020 [ECF No. 568]

                   Movant:             Jones Walker LLP
                   Nature of Motion: Application for Compensation
                   Response Deadline: December 10, 2020
                   Status:             This matter is going forward.
                   Responses/Related Filings:



   {N4141790.1}                                     2
Case 20-10846 Doc 660 Filed 12/16/20 Entered 12/16/20 13:02:09 Main Document Page 3 of 4




                  •   United States Trustee’s Objection to the First Interim Fee Application of Jones
                      Walker LLP [ECF No. 610]

            4. First Interim Fee Application of Carr, Riggs & Ingram, LLC, for Allowance of
               Compensation and Reimbursement of Expenses Incurred as Financial Advisor to the
               Debtor for the Period May 1, 2020 Through November 19, 2020 [ECF No. 569]

                  Movant:             Carr, Riggs & Ingram, LLC
                  Nature of Motion: Application for Compensation
                  Response Deadline: December 10, 2020
                  Status:             This matter is going forward.
                  Responses/Related Filings:

                  •   United States Trustee’s Objection to the First Interim Fee Application of Carr,
                      Riggs & Ingram, LLC [ECF No. 611]

            5. First Interim Application for Allowance and Payment of Compensation and
               Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Co-Counsel for
               the Official Committee of Unsecured Creditors for the Period from May 22, 2020
               Through September 30, 2020 [ECF No. 571]

                  Movant:             Pachulski Stang Ziehl & Jones LLP
                  Nature of Motion: Application for Compensation
                  Response Deadline: December 10, 2020
                  Status:             This matter is going forward.
                  Responses/Related Filings:

                  •   United States Trustee’s Objection to the First Interim Fee Application of
                      Pachulski Stang Ziehl & Jones LLP [ECF No. 612]

                  •   Objection of TMI Trust Company to First Interim Applications of Locke Lord
                      LLP and Pachulski Stang Ziehl & Jones LLP as Co-Counsel for the Official
                      Committee of Unsecured Creditors for Allowance of Compensation and
                      Reimbursement of Expenses for the Period from May 22, 2020 Through
                      September 30, 2020 [ECF No. 614]

                  •   Response of Pachulski Stang Ziehl & Jones LLP to Objection of the United
                      States Trustee to the Firm’s First Interim Fee Application [ECF No. 653]

                  •   Omnibus Reply of Pachulski Stang Ziehl & Jones LLP to (I) Objection of the
                      Debtor, and (II) Objection of TMI Trust Company to First Interim Application
                      of Committee Co-Counsel for Allowance of Compensation and Reimbursement
                      of Expenses for the Period May 22, 2020 Through September 30, 2020 [ECF
                      No. 654]




   {N4141790.1}                                    3
Case 20-10846 Doc 660 Filed 12/16/20 Entered 12/16/20 13:02:09 Main Document Page 4 of 4




            Dated: December 16, 2020    Respectfully submitted,

                                        /s/ Laura F. Ashley _________________
                                        R. PATRICK VANCE (#13008)
                                        ELIZABETH J. FUTRELL (#05863)
                                        MARK A. MINTZ (#31878)
                                        LAURA F. ASHLEY (#32820)
                                        Jones Walker LLP
                                        201 St. Charles Avenue, 51st Floor
                                        New Orleans, LA 70170
                                        Telephone: (504) 582-8000
                                        Facsimile: (504) 589-8260
                                        Email: pvance@joneswalker.com
                                        Email: efutrell@joneswalker.com
                                        Email: mmintz@joneswalker.com
                                        Email: lashley@joneswalker.com

                                        ATTORNEYS FOR
                                        THE ROMAN CATHOLIC CHURCH OF
                                        THE ARCHDIOCESE OF NEW ORLEANS




   {N4141790.1}                            4
